Exhibit 10.9

 

ELEVENTH LOAN MODIFICATION AGREEMENT

 

This Eleventh Loan Modification Agreement (this “Loan Modification Agreement”)
is entered into as of June 9, 2011, and is effective as of April 30, 2011, by
and between SILICON VALLEY BANK, a California corporation with a loan production
office located at 2400 Hanover Street, Palo Alto, CA 94304 (“Bank”) and MERU
NETWORKS, INC., a Delaware corporation with its chief executive office located
at 894 Ross Drive, Sunnyvale, California 94089 (“Borrower”).

 

1.             DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS.  Among
other indebtedness and obligations which may be owing by Borrower to Bank,
Borrower is indebted to Bank pursuant to a loan arrangement dated as of
January 29, 2007, evidenced by, among other documents, a certain Loan and
Security Agreement dated as of January 29, 2007, between Borrower and Bank, as
amended by a certain First Loan Modification Agreement dated as of November 30,
2007, between Borrower and Bank, as further amended by a certain Second Loan
Modification Agreement dated as of July 30, 2008, between Borrower and Bank, as
further amended by a certain Third Loan Modification Agreement dated as of
November 30, 2008, between Borrower and Bank, as further amended by a certain
Fourth Loan Modification Agreement dated as of February 26, 2009, between
Borrower and Bank, as further amended by a certain Fifth Loan Modification
Agreement dated as of April 27, 2009, between Borrower and Bank, as further
amended by a certain Sixth Loan Modification Agreement dated as of March 22,
2010, between Borrower and Bank, as further amended by a certain Seventh Loan
Modification Agreement (“Seventh Amendment”) dated as of June 29, 2010, between
Borrower and Bank, as further amended by a certain Eighth Loan Modification
Agreement dated as of September 2010, between Borrower and Bank, as further
amended by a certain Ninth Loan Modification Agreement dated as of December 17,
2010, between Borrower and Bank, and as further amended by a certain Tenth Loan
Modification Agreement dated as of March 9, 2011, between Borrower and Bank (as
amended, the “Loan Agreement”).  Capitalized terms used but not otherwise
defined herein shall have the same meaning as in the Loan Agreement.

 

2.             DESCRIPTION OF COLLATERAL.  Repayment of the Obligations is
secured by the Collateral as described in the Loan Agreement and that certain
Intellectual Property Security Agreement dated as of January 29, 2007, between
Borrower and Bank (the “IP Security Agreement” and together with the Loan
Agreement and any other collateral security granted to Bank, the “Security
Documents”).  Hereinafter, the Security Documents, together with all other
documents evidencing or securing the Obligations, shall be referred to as the
“Existing Loan Documents”.

 

3.             DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modifications to Loan Agreement.

 

1.                                       The Loan Agreement shall be amended by
deleting Section 6.2 thereof (entitled “Financial Statements, Reports,
Certificates”) in its entirety and replacing such Section 6.2 with the
following:

 

“6.2        Financial Statements, Reports, Certificates.

 

(a)           Borrower shall provide Bank with the following:

 

(i)            a Transaction Report weekly and at the time of each request for
an Advance; provided that, if no Event of Default has occurred and is
continuing, Borrower shall not be required to provide Bank with such Transaction
Reports at such times if (A) a Streamline Period is in effect, or (B) according
to the most recent financial statements of Borrower the Quick Ratio Test has
been met;

 

(ii)           within thirty (30) days after the end of each month,

 

--------------------------------------------------------------------------------


 

(A)          monthly accounts receivable agings, aged by invoice date,

 

(B)           monthly accounts payable agings, aged by invoice date, and
outstanding or held cheek registers, if any,

 

(C)           monthly reconciliations of accounts receivable agings (aged by
invoice date), transaction reports, and general ledger,

 

(D)          monthly Transaction Reports (including sales, credit memos and
collections journals);

 

(iii)          as soon as available and in any event within thirty (30) days
after the end of each month, monthly unaudited financial statements;

 

(iv)          within thirty (30) days after the end of each month a monthly
Compliance Certificate signed by a Responsible Officer, certifying that as of
the end of such month, Borrower was in full compliance with all of the terms and
conditions of this Agreement, and setting forth calculations showing compliance
with the financial covenants set forth in this Agreement and such other
information as Bank shall reasonably request, including, without limitation, a
statement that at the end of such month there were no held checks;

 

(v)           annual operating budgets (including income statements, balance
sheets and cash flow statements, by month) for the upcoming fiscal year of
Borrower, and (B) annual financial projections for the following fiscal year (on
a quarterly basis), in each case approved by Borrower’s board of directors
within thirty (30) days after the last day of Borrower’s prior fiscal year,
together with any related business forecasts used in the preparation of such
annual financial projections;

 

(vi)          as soon as available, and in any event within one hundred eighty
(180) days following the end of Borrower’s fiscal year, annual financial
statements certified by, and with an unqualified opinion of, independent
certified public accountants acceptable to Bank; and

 

(vii)         in the event that Borrower is or becomes subject to the reporting
requirements under the Securities Exchange Act of 1934, as amended, within five
(5) days after filing, all reports on Form 10-K, 10-Q and 8 K filed with the
Securities and Exchange Commission or a link thereto on Borrower’s or another
website on the Internet.

 

(b)           Prompt written notice of (i) any material change in the
composition of the Intellectual Property (ii) the registration of any Copyright.
Including any subsequent ownership right of Borrower in or to any Copyright,
Patent or Trademark not shown in the IP Security Agreement, or (iii) Borrower’s
knowledge of an event that materially adversely affects the value of the
Intellectual Property.”

 

2.                                       The Loan Agreement shall be amended by
deleting Section 6.6 thereof (entitled “Access to Collateral, Books and
Records”) in its entirety and replacing such Section 6.6 with the following:

 

“6.6        Access to Collateral, Books and Records.  At any time during which
Credit Extensions under the Revolving Line are outstanding or have been

 

--------------------------------------------------------------------------------


 

requested, at reasonable times on one (1) Business Day’s notice (provided no
notice is required if an Event of Default has occurred and is continuing), Bank,
or its agents, shall have the right to inspect the Collateral and the right to
audit and copy Borrower’s Books.  Such inspections or audits shall be conducted
no more often than twice every twelve (12) months unless an Event of Default has
occurred and is continuing. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $850 per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses, in the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedules the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

 

3.                                       The Loan Agreement shall be amended by
deleting Section 6.9(b) thereof (entitled “Adjusted Quick Ratio”) in its
entirety and replacing such Section 6.9(b) with the following:

 

“              (b)           Adjusted Quick Ratio.  (i) Commencing with the
month ended March 31, 2009 through and including the month ending July 31, 2010,
an Adjusted Quick Ratio of at least 0.70:1.00, (ii) commencing with the month
ending August 31, 2010 through and including April 30, 2011, an Adjusted Quick
Ratio of at least 1.5:1.00, and (iii) commencing with the month ending May 31,
2011 and thereafter, an Adjusted Quick Ratio of at least 1.75:1.00.”

 

4.                                       The Loan Agreement shall be amended by
inserting the following new Section 6.13 immediately following Section 6.12
thereof (entitled “Further Assurances”):

 

“6.13      Formation or Acquisition of Subsidiaries.  At the time that Borrower
forms any direct or indirect Subsidiary or acquires any direct or indirect
Subsidiary after June 9, 2011, at the reasonable request of Bank, Borrower shall
(a) cause such new Subsidiary to enter into a joinder to this Agreement to cause
such Subsidiary to become a co-borrower hereunder, together with such
appropriate security interests, financing statements and/or Control Agreements,
all in form and substance satisfactory to Bank (including being sufficient to
grant Bank a first priority Lien (subject only to Permitted Liens that expressly
have superior priority to Bank’s Lien under this Agreement) in and to the assets
of such newly formed or acquired Subsidiary), (b) provide to Bank appropriate
certificates and powers, pledging all of the direct or beneficial ownership
interest in such new Subsidiary in form and substance satisfactory to Bank, and
(c) provide to Bank all other documentation in form and substance satisfactory
to Bank, including one or more opinions of counsel satisfactory to Bank, which
in its opinion is appropriate with respect to the execution and delivery of the
applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 6.13 shall be a Loan
Document.”

 

5.                                       The Loan Agreement shall be amended by
deleting Section 7.3 thereof (entitled “Mergers and Acquisitions”) in its
entirety and replacing such Section 7.3 with the following:

 

“7.3        Mergers or Acquisitions.  Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital

 

--------------------------------------------------------------------------------


 

stock or property of another Person, except for Permitted Acquisitions.  A
Subsidiary may merge or consolidate into another Subsidiary or into Borrower.”

 

6.                                       The Loan Agreement shall be amended by
deleting the following terms and their respective definitions appearing in
Section 13.1 thereof and replacing them in such Section 13.1 with the following
terms and their respective definitions appearing below:

 

“              “Adjusted Quick Ratio” means the ratio of (A) Borrower’s
unrestricted and unencumbered cash, unrestricted and unencumbered Cash
Equivalents and investments with maturities of fewer than 12 months determined
according to GAAP, plus the amount of Borrower’s net billed accounts receivable,
TO (B) the total of Borrower’s current liabilities, but not including
(i) non-refundable deferred revenue or maintenance deferred revenue, and
(ii) after the 2010 Effective Date, warrant liability expenses.”

 

“              “Revolving Line Maturity Date” is the earliest of (a) August 31,
2011, or (b) the occurrence of an Event of Default.”

 

7.                                       The Loan Agreement shall be amended by
inserting the following term and its definition, in alphabetical order, in
Section 13.1 thereof:

 

“              “Permitted Acquisitions” is the purchase or other acquisition by
Borrower or a Subsidiary of all of the equity interests in, or all or
substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly-owned directly by Borrower or one or more of its
wholly-owned Subsidiaries (including as a result of a merger or consolidation);
provided that with respect to each such purchase or other acquisition:

 

(a)           Borrower shall cause any new Subsidiary to comply with the
requirements of Section 6.13; and

 

(b)           the lines of business of the Person to be (or the property of
which is to be) so purchased or otherwise acquired shall be substantially the
same lines of business as one or more of the principal businesses of Borrower
and its Subsidiaries in the ordinary course; and

 

(c)           such purchase or other acquisition shall not include or result in
any contingent liabilities unless approved in writing by Bank; and

 

(d)           Borrower is the surviving legal entity of such purchase or other
acquisition; and

 

(e)           no Event of Default shall have occurred and be continuing or
result from such purchase or other acquisition; and

 

(f)            the pro forma capital structure of Borrower shall be reasonably
satisfactory to Bank; and

 

(g)           the Person (or property, as applicable) to be purchased is located
in the United States; and

 

(h)           Borrower shall provide Bank with at least ten (10) Business Days
prior written notice of such purchase or other acquisition in accordance with
Section 10, together with a description of the proposed acquisition or purchase,
all diligence materials (including, without limitation, a certificate of a
Responsible

 

--------------------------------------------------------------------------------


 

Officer, in form and substance reasonably satisfactory to Bank certifying that,
as of the date thereof, the proposed purchase or acquisition is in compliance
with Section 6.9(b) hereof and accompanied by calculations in support thereof)
and other documents and information reasonably requested by Bank, each of which
shall be in form and substance reasonably satisfactory to Bank; and

 

(i)            Borrower shall provide evidence acceptable to Bank that any
assets acquired by Borrower in connection with such purchase or other
acquisition are free and clear of all Liens, except for Permitted Liens.”

 

8.                                       The Compliance Certificate appearing as
Exhibit E to the Loan Agreement is hereby replaced with the Compliance
Certificate attached as Exhibit A hereto.  All references in the Loan Agreement
to the Compliance Certificate shall be deemed to refer to Exhibit A hereto.

 

B.                                     Waiver.  Bank hereby waives Borrower’s
(a) existing default under the Loan Agreement by virtue of Borrower’s failure to
comply with the financial covenant set forth in Section 6.9(b) thereof (Adjusted
Quick Ratio) as of the months ending January 31, 2011, February 28, 2011, and
March 31, 2011, and (b) anticipated default under the Loan Agreement by virtue
of Borrower’s failure to comply with the financial covenant set forth in
Section 6.9(b) thereof (Adjusted Quick Ratio) as of the month ended April 30,
2011. Bank’s waiver of Borrower’s compliance of said financial covenant shall
apply only to the foregoing specific periods.

 

4.             FEES.  Borrower shall pay to Bank a modification fee equal to Two
Thousand Three Hundred Thirty-Three Dollars ($2,333.00), which fee shall be due
on the date hereof and shall be deemed fully earned as of the date hereof. 
Borrower shall also reimburse Bank for all legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.

 

5.             RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. 
Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of the IP Security Agreement and acknowledges, confirms and
agrees that said IP Security Agreement contains an accurate and complete listing
of all Intellectual Property Collateral as defined in said IP Security
Agreement, which shall remain in full force and effect.

 

6.             RATIFICATION OF REPRESENTATIONS AND WARRANTIES.  Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in a certain Representations and Warranties dated as of January 9,
2007, between Borrower and Bank (the “Representations and Warranties”), and
acknowledges, confirms and agrees the disclosures and information Borrower
provided to Bank in the Representations and Warranties have not changed, as of
the date hereof, except (a) that Borrower has an additional subsidiary, Meru
Networks International, Inc., a Delaware corporation, (b) that Borrower’s chief
executive address is 894 Ross Drive, Sunnyvale, California 94089, and (c) as set
forth on Annex A of the Seventh Amendment.

 

7.             AUTHORIZATION TO FILE.  Borrower hereby authorizes Bank to file
UCC financing statements without notice to Borrower, with all appropriate
jurisdictions, as Bank deems appropriate, in order to further perfect or protect
Bank’s interest in the Collateral, including a notice that any disposition of
the Collateral, by either Borrower or any other Person, shall be deemed to
violate the rights of Bank under the Code.

 

8.             CONSISTENT CHANGES.  The Existing Loan Documents are hereby
amended wherever necessary to reflect the changes described above.

 

9.             RATIFICATION OF LOAN DOCUMENTS.  Borrower hereby ratifies,
confirms, and reaffirms all terms and conditions of all security or other
collateral granted to Bank and confirms that the indebtedness secured thereby
includes, without limitation, the Obligations.

 

10.           NO DEFENSES OF BORROWER.  Borrower hereby acknowledges and agrees
that Borrower has no offsets, defenses, claims, or counterclaims against Bank
with respect to the Obligations, or otherwise, and that if

 

--------------------------------------------------------------------------------


 

Borrower now has, or ever did have, any offsets, defenses, claims, or
counterclaims against Bank, whether known or unknown, at law or in equity, all
of them are hereby expressly WAIVED and Borrower hereby RELEASES Bank from any
liability thereunder.

 

11.           CONTINUING VALIDITY.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers of
Existing Loan Documents, unless the party is expressly released by Bank in
writing.  No maker will be released by virtue of this Loan Modification
Agreement.

 

12.           RIGHT OF SET-OFF.  In consideration of Bank’s agreement to enter
into this Loan Modification Agreement, Borrower hereby reaffirms and hereby
grants to Bank, a lien, security interest and right of set off as security for
all Obligations to Bank, whether now existing or hereafter arising upon and
against all deposits, credits, collateral and property, now or hereafter in the
possession, custody, safekeeping or control of Bank or any entity under the
control of Bank (including a Bank subsidiary) or in transit to any of them.  At
any time after the occurrence and during the continuance of an Event of Default,
without demand or notice, Bank may set off the same or any part thereof and
apply the same to any liability or obligation of Borrower even though unmatured
and regardless of the adequacy of any other collateral securing the loan.  ANY
AND ALL RIGHTS TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF
BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

13.           JURISDICTION/VENUE.  Borrower accepts for itself and in connection
with its properties, unconditionally, the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the State of California in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement.  NOTWITHSTANDING THE FOREGOING, BANK
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE BANK’S
RIGHTS AGAINST BORROWER OR ITS PROPERTY.

 

14.           CONFIDENTIALITY.  Bank may use confidential information for the
development of databases, reporting purposes, and market analysis, so long as
such confidential information is aggregated and anonymized prior to distribution
unless otherwise expressly permitted by Borrower.  The provisions of the
immediately preceding sentence shall survive the termination of the Loan
Agreement.

 

15.           COUNTERSIGNATURE.  This Loan Modification Agreement shall become
effective only when it shall have been executed by Borrower and Bank.

 

[The remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed under the laws of the State of
California as of the date first written above.

 

BORROWER:

 

BANK:

 

 

 

 

 

MERU NETWORKS, INC.

 

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ Brett White

 

By:

/s/ Nick Tsiagkas

 

 

 

 

 

Name:

Brett White

 

Name:

Nick Tsiagkas

 

 

 

 

 

Title:

CFO

 

Title:

Relationship Manager

 

--------------------------------------------------------------------------------


 

Exhibit A

 

COMPLIANCE CERTIFICATE

 

TO:

SILICON VALLEY BANK

Date:

 

FROM:

MERU NETWORKS, INC.

 

 

The undersigned authorized officer of Meru Networks, Inc. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”) (1) Borrower is in complete compliance for
the period ending                                  with all required covenants
except as noted below, (2) there are no Events of Default. (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the test
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign federal, state and local taxes assessments
deposits and contributions owed by Borrower except as otherwise permitted
pursuant to the terms of Section 5.9 of the Agreement, and (5) no Liens have
been levied or claims made against Borrower or any of its Subsidiaries relating
to unpaid employee payroll or benefits of which Borrower has not previously
provided written notification to Bank.  Attached are the required documents
supporting such certification.  The undersigned certifies that these are
prepared in accordance with generally GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes.  The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered.  Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements with Compliance Certificates

 

Monthly within 30 days

 

Yes   No

 

 

 

 

 

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes   No

 

 

 

 

 

Annual financial statement (CPA Audited)

 

FYE within 180 days

 

Yes   No

 

 

 

 

 

Transaction Reports

 

At the times set forth in Section 6.2(a)(i) of the Agreement

 

Yes   No

 

 

 

 

 

A/R & A/P Agings, monthly reconciliations and transaction reports, Transaction
Reports (as specified in Section 6.2(a)(ii) of the Agreement)

 

Monthly within 30 days

 

Yes   No

 

 

 

 

 

Board-approved annual operating budgets and financial projections

 

Within 30 days after prior FYE

 

Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

--------------------------------------------------------------------------------


 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

Maintain at all times (to be tested as indicated below):

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Quick Ratio (to be tested monthly)

 

*

 

          :1:00

 

Yes   No

 

--------------------------------------------------------------------------------

*as set forth in Section 6.9(b) of the Loan and Security Agreement.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

Meru Networks, Inc.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

Received by:

 

By:

 

 

 

AUTHORIZED SIGNER

Name:

 

 

Date:

 

Title:

 

 

 

 

 

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

 

Compliance Status:                                   Yes  No

 

--------------------------------------------------------------------------------